DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to two abstract ideas, first crediting accounts that match criteria and secondly customizing/ changing interfaces/ settings as it pertains in the claims in a financial institution/ banking environment.  
Re the limitations regarding receiving records, identifying records, generating, and sending of account credit commands, these limitations as drafted, under their broadest reasonable interpretation covers performance of the limitations in the mind but for the recitation of generic computer components such as a processor, memory, and interface.  The mere nominal recitation of generic computer components does not take the claim limitation out of the mental process grouping.  
Alternatively, such limitations could be interpreted as part of a fundamental economic transaction such as the mere collecting of data and sending of data as it pertains to crediting 
The limitations are not integrated into a practical application because there is no improvement to the functioning of a computer or technology or technical field because the judicial exception/ abstract idea is merely being linked to a particular computer environment, namely the collecting of data, identifying data, and then sending generating data using generic computer components as it pertains to account maintenance and record keeping.  
The second abstract idea in the claim is rejected in similar fashion as it is merely sending and receiving data as it pertains to specific settings to provide a desired interface.  The limitations are not integrated into a practical application because they are merely applying the judicial exception in a generic computer environment.  The limitations of a client computer device, portal, interfaces, memory, and processors are not significantly more because they are generic computer devices that are merely being used to perform the abstract idea of sending and receiving data such as to credit accounts and or adjust interfaces.  The claims introduce concepts similar to those cases such as Collecting and comparing known information (Classen), Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial), and Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group), (CyberFone), and (Smart Gene) which are not significantly more than the abstract idea.  The claims recite receiving information, comparing information, and crediting an account.  Taking data and comparing it to criteria is not significantly more than the abstract idea as it is mere instruction to implement an abstract idea on a computer which has been taught above to be an abstract idea such as comparing data for transmission/ performing an act.  Further, 
Therefore, the independent claims require sending the results of mental steps or organizing human activity (determines settings and transmits settings).  Implementing the settings is field of use limitations/ application of the abstract idea t generic computer components.
The dependent claims are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over De Leo et al. (US 20030141360) in view of Keohane et al. (US 20060089908) and Johnson et al. (US 20160162856).
Re claim 1, De Leo et al. teaches at least one processor, a communicating interface coupled to the processor and memory causing the platform to receive via the interface, and from one or more cash handling devices, aggregated activity information comprising a plurality of transaction records, identify one or more deposits, based on the identifying, generating account credit commands to direct an account management computer to apply provisional credits to one or more accounts and sending to the at least one account management computer system, the one or more account credit commands to apply the credits to the accounts (host 12 has the request routed to it, to determine if it can perform the transactions, which can include deposits; and the commands are either sent to an issuer either directly or indirectly (paragraph [0046]+ and FIG. 2+)).   The account management computer system is interpreted as the issuer.  Though silent to provisional credits, the Examiner notes that provisional credits are known in the art, for security, until funds clear, and is an obvious expedient.  
De Leo is silent to the limitations drawn to the request for a client management portal and the subsequent receiving and sending of the configuration settings as recited.
Keohane et al. teaches such limitations (abstract+ and FIG. 3+ which is interpreted as providing the interface to enable the client device to define and send the settings to the cash handling device to implement them. The Examiner has interpreted that the request for a client management portal is a request for a connection, wherein a client management interface is provided in response to the communication for a connection, the client management interface being interpreted as the UI that is provided to the client side such as shown in FIG. 3.  The 
Keohane et al. teaches receiving via the interface from the client, settings for the cash handling device of client specific transaction limits, as 340 includes withdrawals over a certain amount, which is transaction limit settings. The ATM server host provides the communication interface as it’s the host computer (issuing bank).  
Keohane et al. teaches sending via the interface to the cash handling device, configuration information directing the cash handling device to implement the settings of the client specific transaction limit settings, and implementing them at the cash handling device the account database 135 stores the customization data (per FIG. 4).  The customization data (configuration settings) are sent to the cash handling device as FIG. 5 teaches that the account profile is sent from the database 135 and as button 350 teaches the customizations are displayed, the Examiner notes it would have been obvious to one of ordinary skill in the art to communicate the customizations to the ATM so that the customizations can be displayed thereon.
Prior to the effective filing date, it would have been obvious to combine the teachings in order to customize the experience for the user.  
Though silent to explicitly reciting communicating the customizations to the ATM, Johnson et al. teaches such limitations FIG. 1B+.  Paragraph [0064]+ of Johnson et al. also teaches customization settings.
Prior to the effective filing date, it would have been obvious to combine the teachings to communicate the customizations to the ATM to be executed.


	Re claims 3-5, though silent the use of a plurality of ATMs (handling devices) are known in the art so that more than many people can use ATMs and not just have 1 single ATM at a single location (convenience, accessibility, scalability, etc.).  The location of ATMs is an obvious matter of system constraints, taking into account factors such as usage, security, number of people, etc.  Shopping malls and banks are conventional locations for ATMs.
Re claim 9, De Leo teaches a request for an administrative/client portal and providing via the interface, to the administrative/computing device, at least one administrative/client management interface and receiving inputs for settings to be implemented, wherein office 106 in communication with ATM 102 is interpreted as a client/administrative computing device which via the entry of configuration changes to the ATM 102 is interpreted to read on receiving configuration settings for the cash handling device received via the interface and thus the central office 106 is interpreted to read on an administrative portal, absent a structural limitation preventing such an interpretation. 
Re claim 11, though De Leo et al. is silent to sending account update commands to an account management computer system to change a credit from provisional to non-provisional.
However, the Examiner note that it is well known and conventional in the art that checks and various deposits can take days to clear, and that upon such a deposit clearing, this would be interpreted as a provisional credit (not cleared) changing to a non-provisional credit (funds cleared)

Re claim 21-22, the Examiner has interpreted the teachings of Keohane et al. as discussed above to read on client specific usage limit settings/ transaction limit settings/ alert threshold settings as it pertains to the max withdraws as discussed above, and thus further specifies claim 1.  Further, it would have been obvious in light of the above teachings to have different client specific settings based on customization purposes, as obviated by Keohane et al.
Re claim 23, the various available customization settings are interpreted to include compliance limit settings (FIG. 3+ of Keohane et al. and paragraph [0066]+ of Johnson et al.).  Nonetheless, as customizations are taught, specifying types of customizations (configuration settings) is therefore obvious for such expected results.
Claims 6-8 and 17-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over De Leo et al./ Keohane et al./ Johnson et al., as discussed above, in view of Mayes et al. (US 20030033250).
	Re claims 6-7 the teachings of De Leo et al. / Keohane et al./ Johnson et al. have been discussed above but are silent to generating an alert based on the aggregated activity information and sending to a client or administrative computing device the alert message.
	Mayes et al. teaches bill vendor input module 120 associated with server 112 is used to put a communication in for servicing to a vendor (paragraph [0028] +).
Prior to the effective filing date, it would have been obvious to combine the teachings in order for the server/host/platform to request and generate service messages to keep the ATM up to date and functioning.  The vendor module 120 is interpreted to read on the admin/client device.  

At the time the invention was made it would have been obvious to combine the teachings to maintain proper ATM functionality.
Re claims 17-18, the limitations have been discussed above re claims 6-7.
Re claim 19, the limitations have been discussed above re claim 8.
Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over De Leo et al./ Keohane et al./ Johnson et al., as discussed above, in view of Yu et al. (US 20040024709).
Re claim 10, the teachings of De Leo et al. / Keohane et al./ Johnson et al.  have been discussed above but are silent to the reports and providing to the computing device.
Yu et al. teaches such limitations via ATM record 412 provided to the data center (FIG. 4+ and paragraph [0097] +).
Prior to the effective filing date, it would have been obvious to combine the teachings for record keeping.
Claim 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over De Leo et al./ Keohane et al./ Johnson et al., as discussed above, in view of Acharya (US 8768836).
The teachings of De Leo et al. / Keohane et al./ Johnson et al. have been discussed above, but is silent to the provisional and non-provisional credits.
Acharya teaches such limitations (FIG. 3) which teaches provisional and non-provisional crediting as known in the art.
Prior to the effective filing date, it would have been obvious to combine the teachings in order to have more security of the deposit.
Claims 1, 12, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (US 20010014881) in view of Keohane et al./ Johnson et al., as discussed above.	
Drummond et al. teaches an ATM (10) coupled to a network and host system (25/24) which is interpreted to read on the processor, communication interface, and aggregated activation comprising a plurality of records (including deposits), as a plurality of ATMs are known to be connected to networks and include deposits, for user convenience, of the computing platform.  Though silent to the computing platform directing at least one account management computer  to apply the provisional credits to accounts, (as both elements are mapped to the server of the network), it would have been an obvious matter of design choice to separate the functionality of the host system/service into two separate servers, since Applicant has not disclosed that the separation is for any particular purpose, and it appears that the invention would perform equally well with a single server. Such a modification would have achieved predictable benefits from economies of scale in addition to offering increased security, improved data management, fast response, and room for expansion while reducing both operating and capital costs. It is the Examiner’s position that such a modification is equivalent to making an element separable. It is the Examiner’s further position that when the difference between the claimed invention and the prior art is that the prior art does not disclose an element as separable, as a matter of law, it would have been obvious to one having ordinary skill in the art to make the element separable. See MPEP §2144.04 V. C. and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  The application of provisional credits, until funds clear, is an obvious expedient for security.

Keohane et al./ Johnson et al. teaches such limitations as discussed above.
Prior to the effective filing date, it would have been obvious to combine the teachings of personalize the experience for the user. 
Re claim 23, the various available customization settings are interpreted to include compliance limit settings (FIG. 3+ of Keohane et al. and paragraph [0066]+ of Johnson et al.).  Nonetheless, as customizations are taught, specifying types of customizations (configuration settings) is therefore obvious for such expected results.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Re the 101 rejection, the Examiner notes that the recitation of the cash handling device is still not a practical application because it is a field of use limitation. The claims are still directed to mental steps/ organizing human activity, performed by generic computer devices.  The claims are directed to sending and receiving data between generic computer devices for configuring them, which is generic computer devices performing generic computer processing steps in addition to the organizing of human activity as it pertains to the generic ATM type record keeping limitations.    
Re the 103 rejection, the Examiner has cited new art to Johnson et al. to clarify the sending to the cash handling device, of configuration information.  As adjusting settings are taught by the prior art, the Examiner notes that merely specifying specific types of settings are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL I WALSH/Primary Examiner, Art Unit 2887